FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIKHAIL KHAIMCHAYEV,                             No. 08-56563

               Petitioner - Appellant,           D.C. No. 2:03-cv-01262-ODW

  v.
                                                 MEMORANDUM *
A. HEDGPETH,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       California state prisoner Mikhail Khaimchayev appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Khaimchayev contends that his trial counsel was ineffective for failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
present certain psychiatric and lay evidence regarding his mental condition. This

contention is belied by the record. Counsel presented a defense that

Khaimchayev’s mental state precluded him from acting with the requisite

premeditation and deliberation necessary to support a conviction for first-degree

murder. Counsel’s decision was an exercise of sound trial strategy and did not fall

below an objective standard of reasonableness. See Williams v. Woodford, 384

F.3d 567, 610-611 (9th Cir. 2004). Accordingly, the state court’s decision

rejecting Khaimchayev’s claim of ineffective assistance of counsel was not

contrary to, and did not involve an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States; nor was it an

unreasonable determination of the facts in light of the evidence presented. See 28

U.S.C. § 2254(d); see also Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      AFFIRMED.




                                          2                                   08-56563